DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-28 are pending.
Claims 25-28 are withdrawn.
Claims 1-24 are rejected.
Priority
Benefit is given for the priority claim to U.S. Provisional Application Nos. 63/203,804 and 63/067,748.
Drawings
The drawings were received on 28 January 2022.  These drawings are accepted except for replacement drawings 2A and 2B as noted below. Drawings 1, 3, 11A, 11B, 11C, 12A, 12B, 12C, 16, 17, 18, 19, 22, 25, 28, 31, and 34 received 14 December 2021 are also objected to as noted below
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	In the drawings received 14 December 2021 and 28 January 2022, Figures 1, 2A, 2B, 3, 11A, 11B, 11C, 12A, 12B, 12C, 16, 17, 18, 19, 22, 25, 28, 31, and 34 are color figures.
	The petition to accept color drawings received 18 August 2021 has been dismissed in the letter mailed 06 December 2021.
	The applicants state in their remarks received 17 June 2022 that figures 2A and 2B are not color drawings. The drawings noted above were submitted as color drawings in the application file in supplemental contents, although black and white scanned copies of the color drawings are shown in the application file.
Claim Interpretation
Liu et al. (Nature Biotechnology vol. 39, pages 877-884 (July 2021) is made of record as a reference of interest regarding the instant claims. Liu et al. is not prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of receiving adaptation factors for two datasets of sequencing results of two specimens, wherein the adaptation factors comprise eigenvectors, and generating an adapted second dataset by adapting the dataset-specific nature of the second dataset based at least in part on the first set of adaptation factors and the second set of adaption factors, which recites the mental process grouping of abstract ideas. Independent claim 19 recites a computer that executes the process of claim 1 and independent claim 22 recites a computer program that causes a computer to execute the process of claim 1 which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claims 2, 20, and 23 further recite a mental process of expanding the process to adapt a third dataset. Dependent claim 3 further recites a mental process of considering a first dataset with a bias. Dependent claim 4 further recites a mental process of considering a first dataset with a domain shift. Dependent claim 5 further recites a mental process of considering a first dataset with a target shift. Dependent claims 6, 7, and 10 further recite a mental process of considering data of a specimen produced by next-generation sequencing. Dependent claims 8, 9, and 11 further recite a mental process of considering data of a specimen produced by microarray sequencing. Dependent claim 9 further recites a mental process of considering data of the second specimen produced by microarray sequencing. Dependent claims 12, 13, and 16 further recite a mental process of considering orthogonal eigenvectors. Dependent claims 14, 15, and 17 further recite a mental process of considering non-orthogonal eigenvectors. Dependent claims 18, 21, and 24 further recite a mental process of generating a linear transform between the first and second sets of adaptation factors and encoding corresponding eigenvalues of the second dataset with the generated linear transform.
This judicial exception is not integrated into a practical application because the additional element in claims 1, 19, and 22 of inputting data and the additional element in claims 1, 2, 18, 19, 20, 21, 22, 23, and 24 of outputting data are data gathering or extrasolution activities that do not integrate the recited judicial exception into a practical application. The additional elements of a computer processor and a computer memory in independent claim 19 and computer readable media in independent claim 22 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claims 1, 19, and 22 of inputting data, the additional element in claims 1, 2, 18, 19, 20, 21, 22, 23, and 24 of outputting data, and the additional elements of a computer processor and a computer memory in independent claim 19 and computer readable media in independent claim 22 are conventional computer processes and components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. The applicants state that the instant claims are analogous to those in USPTO example 41. The argument is not persuasive because example 41 concerns claims that require encrypting, transmitting, and decrypting data which is considered to be a practical application. The instant claims convert a second set of data  to a first set of data using adaption factors comprising eigenvectors. Conversion of data from one form to another as recited in the instant claims is within a mental process that does not use the generated adapted second dataset for a purpose such as an improvement to a technology, providing a therapeutic treatment to a patient or transforming a product to a different state or thing. Types of practical applications are discussed in the MPEP 2106.04(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, and 10 of copending Application No. 17/548084 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are anticipatory because they are directed to a species of sequencing results that are RNAseq expression data and a relationship to cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, and 10 of copending Application No. 17/548118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are anticipatory because they are directed to a species of sequencing results that are RNAseq expression data and a response to treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631